June 22, 2007 VIA EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Attn:Jim B. Rosenberg Senior Assistant Chief Accountant Re:Matria Healthcare, Inc. Form 10-K for the fiscal year ended December 31, 2006 File No. 000-20619 Dear Mr. Rosenberg: The following is Matria Healthcare, Inc.’s (the “Company”) response to the Staff’s comments on the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006 transmitted by the Staff on May 23, 2007. Comment No. 1. Based on your discussion of revenue here, it appears that you have several distinct lines of services that are provided such as maternity management and disease and condition management. Please provide in disclosure type format a discussion of these revenues by distinct classes of service or explain why such a discussion is not warranted in the notes to your financial statements. Refer to paragraph 37 of SFAS 131. Response: The Company proposes to prospectively provide disclosure regarding the amount of revenue of each service or group of services in the Notes to Consolidated Financial Statements in its annual report filed on Form 10-K and quarterly reports filed on Form 10-Q. Such disclosure would be similar to the following: Years Ended December 31, 2006 2005 2004 Disease and Condition Management $ 209,205 $ 72,519 $ 52,387 Wellness 19,433 4,875 - Maternity Management 107,501 101,837 92,700 Total Revenue $ 336,139 $ 179,231 $ 145,087 Comment No. 2. Please provide to us a more detailed discussion of how you determine that the “make-whole payment” associated with the conversion of the notes described on page 26 should not be reflected in the statement of operations including a discussion of how the payment was determined. Include a detailed discussion of the path through the literature that supports this conclusion with references to the specific paragraphs of that literature. Also explain to us why you do not include a discussion of this conversion in the notes to your financial statements. Response: In connection with its Annual Report on Form 10-K for the year ended December 31, 2005, the Company concluded that there was no recognition of gain or loss for the satisfaction of the “make whole payment” which was paid in connection with the redemption of the Company’s convertible notes in 2005. The conversion of the notes into equity was pursuant to the original terms of the indenture governing the convertible notes. In other words, the Company did not provide any additional inducement to the holders of the convertible notes to convert beyond the original terms of the indenture governing the convertible notes. SFAS 84,
